Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13, 16-17, 20, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horigan et al., US Patent No. 6,304,978.
Regarding claim 13, Horigan discloses an integrated circuit (IC) (column 3, lines 9-12) configured to be placed in a computing device (Fig(s) 1-4, column 3, lines 2-4), the IC comprising:
a limits management circuit (Fig. 1, power management circuit 160, Fig. 2, current change response circuit 250, Fig. 4, power management circuit 460) comprising:
an input port (not shown) configured to receive a multi-bit overage signal (column 3, lines 25-37, column 5, lines 30-33, lines 40-52, column 6, lines 16-18, lines  25-26, column 7, lines 14-23; Fig(s) 1 and 4 – a multi-bit overage signal is inherently disclosed when the overage signal is generated based on numerous signals and received by either power management circuit 160 or 460 via respective bus 150 or 410; column 3, lines 13-14, lines 25-37, column 5, lines 11-23, column 7, lines 5-26);
a modulator coupled to the input port and configured to create a pulse modulated (PM) single-bit throttle signal (Fig. 1, current change throttling circuit 170 – column 3, lines 25-50, column 4, lines 11-46; Fig. 2, current change throttling circuit 260 – column 5, line 53-63, Fig. 3, column 6, line 54 – column 6, line 4); and
an output port configured to output the PM single-bit throttle signal (Fig. 1, throttle line 115 or stopclock line108, Fig. 2, throttle line 262, Fig. 4, throttle line 407; a single-bit throttle signal is inherently disclosed when received on single input pin of the processor – Fig. 1, 110 or 107, column 3, lines 16-21, line 65 – column 4, line 3, lines 24-31); and
a processing circuit (Fig. 1 processing circuit 105, Fig. 2, processor 205, Fig. 4, processor 405) configured to receive the PM single-bit throttle signal and stall operation based on the PM single-bit throttle signal (Fig. 1, column 3, lines 16-24, column 4, lines 11-23).
Regarding claim 16, Horigan further discloses the IC, integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (column 3, lines 2-4).
Regarding claim 17, Horigan discloses a method with all limitations addressed above for claim 13.
Regarding claim 20, Horigan further discloses the method, further comprising changing power consumption by varying the performance of the processing circuit (column 3, line 65 – column 4, line 3, lines 11-23).
Regarding claim 29, Horigan further discloses the method, wherein pulse modulating comprises using a comparison circuit to compare an input to a reference value (column 5, lines 40-44, column 6, lines 14-22).
Regarding claim 30, Horigan further discloses the method, further comprising generating the reference value using one of: a circuit producing a finite constant (column 5, lines 40-44, column 6, lines 14-22) or a random number generator (RNG) circuit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horigan et al., US Patent No. 6,304,978 in view of Alexander et al., US Patent Appl. Pub. No. 2016/03781172.
Regarding claim 1, Horigan discloses an integrated circuit (IC) (column 3, lines 9-12) configured to be placed in a computing device (Fig(s) 1-4, column 3, lines 2-4), the IC comprising:
a limits management circuit (Fig. 1, power management circuit 160, Fig. 2, current change response circuit 250, Fig. 4, power management circuit 460) comprising:
a pulse modulator circuit configured to convert a multi-bit overage signal to a single-bit throttle signal (Fig. 1, current change throttling circuit 170 – column 3, lines 25-50, column 4, lines 11-46; Fig. 2, current change throttling circuit 260 – column 5, line 53-63, Fig. 3, column 6, line 54 – column 6, line 4; Fig(s) 1 and 4 – a multi-bit overage signal is inherently disclosed when the overage signal is generated based on numerous signals and received by either power management circuit 160 or 460 via respective bus 150 or 410; column 3, lines 13-14, lines 25-37, column 5, lines 11-23, column 7, lines 5-26; a single-bit throttle signal is inherently disclosed when received on single input pin of the processor – Fig. 1, 110 or 107, column 3, lines 16-21, line 65 – column 4, line 3, lines 24-31); and
an output port configured to output the single-bit throttle signal (Fig. 1, throttle line 115 or stopclock line108, Fig. 2, throttle line 262, Fig. 4, throttle line 407); and
a processing circuit coupled to the output port (Fig. 1 processing circuit 105, Fig. 2, processor 205, Fig. 4, processor 405) to change performance based on the single-bit throttle signal (Fig. 1, column 3, lines 16-24, line 65 – column 4, line 3, lines 11-23).
Horigan does not specifically state the processing circuit comprising a scheduler circuit configured to modify behavior of the processing circuit responsive to the single-bit throttle signal, wherein the scheduler circuit is configured to change performance based on the single-bit throttle signal.
Alexander teaches a power management circuit (FIG. 1), utilizing scheduler 104 (incorporated with load circuit 101 – paragraph 0015, lines 12-14) receiving a single-bit throttling signal (output of OR-gate 105) for controlling the power consumption of the load circuit via the scheduler by modifying the respective execution or activities (i.e. the performance – paragraphs 0015-0016). Thus, ensuring the load’s performance while adhering to the power budget (paragraph 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described circuitry and functionality, as suggested by Alexander in order to implement the processing circuit comprising a scheduler circuit configured to modify behavior of the processing circuit responsive to the single-bit throttle signal, wherein the scheduler circuit is configured to change performance based on the single-bit throttle signal. One of ordinary skill in the art would be motivated to do so in order to ensure the processing circuit’s performance while adhering to the power budget.
Regarding claim 2, Horigan further discloses the IC, wherein the scheduler circuit is configured to stall or unstall a pipeline responsive to the single-bit throttle signal (column 3, lines (column 3, line 65 – column 4, line 3, lines 11-23).
Regarding claim 3, Horigan further discloses the IC, wherein the scheduler circuit is configured to clock gate or clock ungate a pipeline responsive to the single-bit throttle signal (column 4, lines 24-46).
Regarding claim 4, Alexander further teaches the IC, wherein the scheduler circuit is configured to reduce performance (paragraphs 0015-0016).
Regarding claim 5, Alexander further teaches the IC, wherein the scheduler circuit is configured to increase performance (paragraph 0042).
Regarding claim 7, Horigan and Alexander disclose the IC as per claim 1. In addition, Horigan further discloses providing a local current level (column 5, lines 34-66).
Regarding claim 14, Horigan disclosed the IC as per claim 13.
Horigan and Alexander do not specifically state an over-limits table configured to generate the multi-bit overage signal (claim 7) and providing the local current level to the over-limits table (claim 14).
The examiner takes Official notice that organizing over-limits data (e.g. plurality over-limits thresholds, budgets, or values) in a table format and evaluating respective table entry in comparison with received measured parameter (current) in order to generate a multi-bit overage control signal(s) is well known in the art. Such table provides for quick and simple correlation and generation of response based on predetermined condition(s). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an over-limits table configured to generate the multi-bit overage signal and providing the local current level to the over-limits table. One of ordinary skill in the art would be motivated to do so in order to quickly correlate respective over-limit(s) and generate corresponding multi-bit coverage signal(s).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horigan et al., US Patent No. 6,304,978 in view of Grochowski et al., US Patent No. 6,564,328.
Regarding claim 18, Horigan discloses the method as per claim 17. In addition, Horigan further discloses stalling a pipeline (the performance of the processing circuit – column 4, lines 3-23) and suggests alternative embodiments for achieving the throttle control (column 7, lines 27-36).
Horigan does not specifically state controlling the processing circuit comprises injecting a no-operation (NOP) code.
Grochowski teaches a digital throttle for power consumption adjustments in a  processor upon exceeding predetermined power level (limit) by injecting “bubbles” or NOPs into the instruction stream of the pipeline to change the pipeline’s performance, thus, the power consumption (FIG(s) 1-6B, column 2, lines 20-37, column 3, lines 52-57, column 6, lines 22-33, column 8, lines 54-58, column 9, lines 36-44). In Grochowski, such mechanism provides for quick and effective throttle control based on the execution activity (column 8, lines 10-17, line 64 – column 9, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described mechanism, as suggested by Grochowski with the method disclosed by Horigan in order to implement controlling the processing circuit comprises injecting a no-operation (NOP) code. One of ordinary skill in the art would be motivated to do so in order to provide quick and effective throttle control based on the execution activity.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horigan et al., US Patent No. 6,304,978 in view of Dewan et al., US Patent Appl. Pub. No. 2019/0068214.
Regarding claim 24, Horigan discloses the method as per claim 17.
Horigan does not specifically state the pulse modulating comprises using a delta- sigma modulator to pulse modulate.
Dewan teaches a modulator (FIG. 1) including a delta-sigma modulation circuit for pulse modulating a multi-bit (16-bit) Input Signal into a single-bit Modified PDM Signal (Abstract, lines 1-4, paragraphs 0013-0018). In Dewan, the modulator compensates for asymmetry between the rise and fall times of signals due  to asymmetric I/O pads of integrated circuits (e.g. processors) without complexity in the pad design, with reduced power consumption, and with lower cost (paragraphs 0001-0003 and 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described modulator including a delta-sigma modulation circuit and its functionality, as suggested by Dewan in order to implement the pulse modulating comprises using a delta- sigma modulator to pulse modulate. One of ordinary skill in the art would be motivated to do so in order to simplify the design and reduce the power consumption and the cost.
Allowable Subject Matter
Claims 8-12 were allowed.
Claims 6, 15, 19, 21-23, and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
With respect to claims 1, 13, and 17, the applicant argued that Horigan does not disclose a pulse modulated (PM) single-bit throttle signal.
The examiner disagrees. Horigan discloses changing the duty cycle (i.e. pulse modulation) of the throttle signal applied on a single line (Fig. 1, 115, Fig. 2, 262) by selective assertion/de-assertion of the throttle signal (column 3, lines 38-43, column 4, lines 20-23, column 5, lines 53-63).
Accordingly, at any given time, the throttle signal carried on the single signal line can either be asserted (e.g. logical “1”) or de-asserted (e.g. logical “0”) – i.e. at any given time a single binary value of either “1” or “0” is used to control the processor. Thus, Horigan clearly discloses a pulse modulated (PM) single-bit throttle signal, as detailed in the rejection of claims 1, 13, and 17.
The same was argued for the dependent claims.
Based on the above, the rejection of claims 1-5, 7, 13-14, 16-18, 20, 24, and 29-30 is maintained, as indicated in this Office action.
In addition, with respect to claims 7 and 14, it is noted that because the applicant did not traverse the examiner’s assertion of official notice, the applicant has conceded the statement asserted in the official notice as admitted prior art (see MPEP 2144.03, C).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186